DETAILED ACTION
Allowable Subject Matter
Claims 1-10, 13-15 and 17-20 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, and similarly regarding claims 19 and 20, the prior art of record, alone or in combination, fails to teach at least “in response to the recognizing the object using the image recognition model being unsuccessful, generate second recognition information on the object included in the image data based on recognizing the object using the NLP model-based image recognition model, in response to the recognizing the object included in the image data using the NLP model based image recognition model being unsuccessful, transmit an output signal for requesting an input of label information to an external terminal through the communication modem”.
At best, Pham et al (US 20210081475) teaches in ¶62 “For example, text item 202 may be analyzed using a natural language understanding (NLU) model to determine words and/or phrases included within text of text item 202.”.
At best, McKinney et al (US 20210065859) teaches in ¶43 “The model 14 is shown as having two components, natural language processing (NLP) applied to the text component and inference (pattern recognizer) which is applied to the medical images.”
At best, Krogh et al (US 20200183989) teaches in ¶3 “Then the photographs can be automatically run through computer vision or other object recognition models to describe each photograph in detail in the way a human would. The output can be a textually rich sentence describing the photograph in detail, as opposed to a blanket description of what the "jist" or main portion of the photograph contains. Each photograph output can then be run through a Natural Language Understanding (NLU) model in order to derive meaning (e.g., semantic context, intent, etc.) of the output and derive interest contexts”.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648.  The examiner can normally be reached on Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN KY/Primary Examiner, Art Unit 2669